Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments and response filed Apr. 28, 2021 have been received and entered into the case. 

Note to Applicant
In the future, it is requested that the Applicant’s follows the guidelines set forth under 37 CFR 1.121 when filing amended claim sets, see MPEP 714 section II C.  For example, in the amended claim set submitted Apr. 28, 2021, the text of withdrawn claims 6-11 should have been included.  

Status of the Claims 
	Claims 1 and 2-11 are currently pending.

Claims 6-11 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
 	Claim 2 is cancelled.
	Claims 1 and 2-5 have been considered on the merits. 

Claim Objections
	The previous claim objections are withdrawn due to amendment.  New claim objections have been added to address the amendments.

The disclosure is objected to because of the following informalities: minor grammatical error in claims. 
Claim 1 is objected to because there are two periods at the end of the claim.  
Claim 5 is objected to in the recitation of “the cell”, and in the interest of improving claim form, it is suggested that the recited phrase be amended to recite “the cells”, since in Claim 1, it is plural or “cells” in line .  
Appropriate correction is appreciated.

Claim Rejections - 35 USC § 112
The claim rejections under 35 USC § 112 (b) or second paragraph (pre-AIA ) are withdrawn due to amendment. 
Claim Rejections - 35 USC § 102/103
The claim rejections under 35 USC § 102 are revised due to amendment.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2-5 are rejected under 35 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kocaoemer et al. (Stem Cells, 2007) as evidenced by HiMedia Laboratories, “Dulbecco’s Modified Eagle Medium (DMEM)”, last revised Jan. 2011).  
With respect to claim 1, Kocaoemer teaches a cell culture medium comprising a basal medium and human serum for adipose mesenchymal stem cells (adipose stromal cells) (pg. 1271 Col. 1 para. 2, Col. 1-2 bridging para.).  With respect to claim 1, Kocaoemer further teaches the human serum is collected without anticoagulants and allowed to clot prior to serum processing (pg. 1271 Col. 1 para. 3).  With respect to claim 1, Kocaoemer teaches the basal medium is DMEM-low glucose (pg. 1271 Col. 1 para. 2) and DMEM contains phenol red and does not contain linoleic acid as evidenced by HiMedia Laboratories.  HiMedia Laboratories reports that DMEM contains phenol red and does not contain linoleic acid (linoleic acid is not listed as a component) (pg. 1 Composition).  
Claims 3-5 and the limitation of “wherein the medium is able to exceed 40 to 50 doublings of undifferentiated adipose derived mesenchymal stem cells having the following phenotype: CD14-, CD19-, CD29+, CD31-, CD34-, CD44+, CD45-, CD49d+, CD73+, CD90+, CD105+, and CD146+ of claim 1 are being interpreted as intended uses of the medium.   Claim 1 is being interpreted to mean the medium is being used to double undifferentiated adipose derived mesenchymal stem cells over 40 to 50 times.  Claim 3 is being interpreted to mean that the medium is being used to sustain cell growth rates.  Claim 4 is being interpreted to mean the medium is being used to sustain multipotency of the cells cultured in it for at least 35-37 doublings.  Claim 5 is being 
Although Kocaoemer does not teach the claimed use of medium as recited in claims 1 and 3-5, the medium of the prior art is the same as that claimed by applicant.  Thus, the intended use of the medium is also inherent in the medium of the prior art.  It is noted that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art.  In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting.  Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112).
Therefore, the reference anticipates the claimed subject matter.   

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment. New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kocaoemer et al. (Stem Cells, 2007) as evidenced by HiMedia Laboratories, “Dulbecco’s Modified Eagle Medium (DMEM)”, last revised Jan. 2011) in view of Moscatello (US 2013/0029414 A1).
With respect to claim 1, Kocaoemer teaches a cell culture medium comprising a basal medium and human serum for adipose mesenchymal stem cells (adipose stromal cells) (pg. 1271 Col. 1 para. 2, Col. 1-2 bridging para.).  With respect to claim 1, Kocaoemer further teaches the human serum is collected without anticoagulants and allowed to clot prior to serum processing (pg. 1271 Col. 1 para. 3).  With respect to claim 1, Kocaoemer teaches the basal medium is DMEM-low glucose (pg. 1271 Col. 1 para. 2) and DMEM contains phenol red and does not contain linoleic acid as evidenced by HiMedia Laboratories.  HiMedia Laboratories reports that DMEM contains phenol red 
Claims 3-5 and the limitation of “wherein the medium is able to exceed 40 to 50 doublings of undifferentiated adipose derived mesenchymal stem cells having the following phenotype: CD14-, CD19-, CD29+, CD31-, CD34-, CD44+, CD45-, CD49d+, CD73+, CD90+, CD105+, and CD146+ of claim 1 are being interpreted as intended uses of the medium.   Claim 1 is being interpreted to mean the medium is being used to double undifferentiated adipose derived mesenchymal stem cells over 40 to 50 times.  Claim 3 is being interpreted to mean that the medium is being used to sustain cell growth rates.  Claim 4 is being interpreted to mean the medium is being used to sustain multipotency of the cells cultured in it for at least 35-37 doublings.  Claim 5 is being interpreted to mean that the medium is being used to sustain growth of cells over 2 months before spontaneous differentiation occurs. 
Although Kocaoemer does not teach the claimed use of medium as recited in claims 1 and 3-5, the medium of the prior art is the same as that claimed by applicant.  Thus, the intended use of the medium is also inherent in the medium of the prior art.  It is noted that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art.  In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting.  Please note that when applicant claims a composition in terms of 
Kocaoemer does not teach the medium comprising human insulin, human transferrin, human recombinant epidermal growth factor (EGF), human recombinant platelet-derived growth factor-BB (PDGF) or basic fibroblast factor (FGF2) as recited in claim 1.  However, Moscatello teaches a cell culture medium for the clinical growth of human adipose stromal cells (0011) that includes a supplement (0039-0040) which can include human insulin (0049), human transferrin (0050), human recombinant epidermal growth factor (0042), human recombinant platelet-derived growth factor-BB (0043), and human recombinant basic fibroblast growth factor (0044).  Accordingly, at the time of filing of the claimed, it would have been obvious to one of ordinary skill in the art to combine the instant ingredients for their known benefit, as disclosed by the cited references above, since each is well known in the art for their claimed purpose and for the following reasons.  This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  The idea for combining them flows logically from their having been used individually in the prior art. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Response to Arguments 
Applicant's arguments filed Apr. 28, 2021 have been fully considered but they are not persuasive.
Applicant argues that amendments to claim 1 further define the “complimentary” cells to the medium to obtain the defined attributes recited in the claims and these key “property/characteristic” distinctions are not found in the cited art (Remarks pg. 3 last para. and pg. 4 para. 4).  However, this argument was not found to be persuasive, since Kocaoemer teaches the claimed cell culture medium, therefore the recited intended uses of the composition are inherent to the composition taught by Kocaoemer.  In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting. 

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMILY A CORDAS/Primary Examiner, Art Unit 1632